Mr. Justice Dibell delivered the opinion of the court. At the time of judgment in the court below, this was an action of debt in the name of the People for the use of the Treasurer of Knox county against James Rebstock, one of the obligors on the bond of Owen J. Aldrich, as sheriff of Knox county for the term beginning December 1904. This case is in all essential particulars like No. 5,355, People for use, etc., v. Davis, ante, p. 438. In this case, a bill of particulars was filed of similar tenor to the one filed in that case; and Rebstock, as well as another defendant who has since died, filed pleas and amongst them plea No. 7, which set up the ten years statute of limitations. The court overruled a demurrer to that'plea, plaintiff elected to abide by its demurrer, and defendant had judgment. The errors assigned relate only to the action of the court on the demurrer to that plea. For the reasons stated in the Davis case, the judgment is affirmed. . Affirmed.